Citation Nr: 0808915	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  02-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 21, 
2001 for the assignment of a 70 percent disability rating for 
schizophrenia.

2.  Entitlement to an effective date earlier than May 21, 
2001 for the assignment of a total disability rating based on 
individual unemployability (TDIU). 

3.  Whether there was clear and unmistakable error (CUE) in 
the June 12, 1987 rating decision and subsequent rating 
decisions wherein the RO denied a rating in excess of 20 
percent for service-connected status post herniated nucleus 
pulposus at L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1954 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2005 and June 2006, the Board remanded this case 
for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate action.

Pursuant to the Board's June 2006 Remand, the veteran was 
furnished a statement of the case in July 2007, on the issue 
of whether there was CUE in the September 1997, August 1998, 
October 1999, and January 2000 rating decisions that denied a 
rating in excess of 50 percent for service-connected 
schizophrenia and denied TDIU.  In the cover letter sent with 
the statement of the case, the veteran was advised that in 
order to perfect her appeal to the Board, she must timely 
file a substantive appeal.  No substantive appeal was 
received and the RO closed the appeal.  Thus, the Board lacks 
jurisdiction to address this issue. 

The issues of entitlement to an effective date earlier than 
May 21, 2001 for the assignment of a TDIU and whether there 
was CUE in the June 12, 1987 rating decision and subsequent 
rating decisions that denied an increased rating for the low 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's claim for increased compensation was 
received by the RO on May 21, 2001.

2.  No formal or informal claim for an increased rating was 
filed between the date the May 21, 2001 claim for increased 
compensation was received and the last prior final denial for 
increased compensation.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 21, 2001 
for the assignment of a 70 percent disability rating for 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he or she has 
in his or her possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a July 2006 letter, the Appeals Management 
Center (AMC) provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The veteran 
was advised about how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts 
those determinations in that letter as well.  The claim was 
last readjudicated in July 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service treatment records, VA examination 
reports, and records from the Social Security Administration 
(SSA) pertaining to an award of disability benefits. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  As such, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  The effective 
date for an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 
3.400(o) (2007); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110 refer to the date an 
"application" is received. While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his or her duly authorized representative 
may be considered an informal claim.  Such claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155 (2007).  
Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2007).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to:  (1) evidence that an increase in disability had 
occurred; AND (2) to the receipt of an application within one 
year after that increase in disability.  The application 
referred to must be an application on the basis of which the 
increased rating was awarded, because there would be no 
reason to adjudicate the question of the effective date prior 
to the award of a rating increase, just as there would be no 
reason to assign a disability rating on a disability-
compensation claim until service connection had been awarded. 
Accordingly, 38 U.S.C.A. § 5110(b)(2) allows a claimant to be 
awarded an effective date up to one year prior to the filing 
of an application for an increase, if an increase to the next 
disability level is ascertainable, and if a claim is received 
within one year thereafter.  VA must review all the evidence 
of record, not just evidence not previously considered.  The 
Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim for increase, provided also that the claim for 
increase is received within one year after the increase.  The 
Court further stated that the phrase "otherwise, the 
effective date shall be the date of receipt of the claim" 
provides the applicable effective date when a factually-
ascertainable increase occurred more than one year prior to 
receipt of the claim for increase.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).

The Board notes that the last final denial of a claim for 
increased compensation for the veteran's psychiatric 
disability was rendered in a January 2000 rating decision.  
The notice of that rating decision is dated January 26, 2000.  
Thereafter, the veteran filed a claim for increased 
compensation on May 21, 2001.  In a May 2002 rating decision, 
the RO increased the disability rating for the psychiatric 
disability from 50 percent to 70 percent effective May 21, 
2001.  Under the facts presented here, the assigned effective 
date for the increase is the earliest effective date that may 
be assigned.  There is no document in the file dated between 
January 26, 2000 and May 21, 2001 that may be construed as an 
earlier claim for increased compensation.  Moreover, there 
are no treatment records dated during this period that may be 
construed as an informal claim.  As such, there is no factual 
basis in this appeal upon which to grant an earlier effective 
date for the 70 percent disability rating that was assigned 
in accordance with the veteran's claim for increased 
compensation.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than May 21, 2001 for the 
assignment of a 70 percent disability rating for 
schizophrenia is denied.


REMAND

In the February 2008 Informal Hearing Presentation, the 
veteran's service representative expressed disagreement with 
the July 2007 rating decision that found that the June 12, 
1987 rating decision and subsequent rating decisions 
contained no CUE in denying a disability rating in excess of 
20 percent for service-connected status post herniated 
nucleus pulposus at L5-S1.  The claims file reflects that no 
statement of the case has been issued on this issue.  The 
Court has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for the issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this claim 
is being remanded for issuance of a statement of the case and 
to give the veteran the opportunity to complete an appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2007).  
After the RO has issued the statement of the case, the claim 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

As the issue of entitlement to an effective date prior to May 
21, 2001 for the assignment of TDIU may be impacted by this 
CUE claim it is inextricably intertwined and the veteran must 
be first provided the opportunity to complete an appeal on 
this CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
veteran and her representative on the 
issue of whether there was CUE in the 
June 12, 1987 rating decision and 
subsequent rating decisions wherein the 
RO denied a rating in excess of 20 
percent for service-connected status post 
herniated nucleus pulposus at L5-S1, so 
that the veteran may have the opportunity 
to complete an appeal on this issue (if 
she so desires) by filing a timely 
substantive appeal.  

2.  Re-adjudicate the issue of 
entitlement to an effective date earlier 
than May 21, 2001 for assignment of a 
TDIU.  If the benefit sought on appeal is 
not granted, the veteran and her 
representative should be provided an SSOC 
and afforded an applicable time to 
respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


